395 F.2d 213
Lonnie C. PRINCE, Appellant,v.COMMONWEALTH OF PENNSYLVANIA.
No. 17117.
United States Court of Appeals Third Circuit.
Submitted May 9, 1968.
Decided May 21, 1968.

Lonnie C. Prince, pro se.
Charles B. Watkins, Asst. Dist. Atty., Robert W. Duggan, Dist. Atty., for Allegheny County, Pittsburgh, Pa. (Carol Mary Los, Asst. Dist. Atty., Pittsburgh, Pa., on the brief), for appellee.
Before McLAUGHLIN, FREEDMAN and VAN DUSEN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
Appellant challenges an order of the District Court denying his application to remove a state criminal prosecution to the Federal District Court under 28 U.S.C. § 1443, permitting removal of criminal prosecutions under certain circumstances.1 The record makes clear that appellant did not apply for such removal prior to the trial of the state criminal proceeding.2 Under such circumstances, the application to remove the state criminal proceeding was not timely under the provisions of 28 U.S.C. § 1446 (c). This makes it unnecessary to consider the other reasons for affirmance advanced by the District Court and by the appellee. Accordingly, the order of the District Court dated November 20, 1967, will be affirmed.



Notes:


1
 Removal is permitted of these criminal actions:
"(1) Against any person who is denied or cannot enforce in the courts of such State a right under any law providing for the equal civil rights of citizens of the United States, or of all persons within the jurisdiction thereof;
"(2) For any act under color of authority derived from any law providing for equal rights, or for refusing to do any act on the ground that it would be inconsistent with such law."


2
 The petition for "Removal of Case from State Court," dated November 10, 1967, and filed November 20, 1967 (Misc. No. 4449), recites that the state criminal trial for armed robbery, which appellant seeks to remove, ended October 11, 1967 (par. 5)